Citation Nr: 0510958	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PSTD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the RO.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. § 3.304(f)(1).
 
In the present case, the veteran maintains that he 
experienced stressors while aboard the USS Midway during the 
evacuation of Saigon in April and May of 1975.  During a 
hearing held before the undersigned in February 2005, he 
described his stressors as: (1) witnessing the murder of a 
Vietnamese woman and her child on the fantail of the ship; 
(2) seeing women and children getting off of helicopters with 
missing body parts and serious injuries that had not been 
treated; and (3) experiencing "the overall chaos of the 
day."

It does not appear from the evidence currently of record that 
the veteran was "engaged in combat with the enemy" at the 
time of the claimed stressors.  There is nothing in the 
record to suggest that he was himself taking part in "an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality" at the time of the reported events.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-57 (Feb. 8, 2000).  
Consequently, service connection may be granted for PTSD only 
if the record contains credible evidence that the claimed in-
service stressor(s) occurred.

In this regard, the Board notes that the RO has contacted the 
U.S. Armed Services Center for Unit Records Research (CURR) 
in an attempt to verify the veteran's stressors.  The report 
received from CURR, dated in March 2003, does not contain any 
information to corroborate the veteran's report that a woman 
and/or child were murdered on the ship, or that evacuees 
arrived onboard with missing body parts or other serious 
injuries.  The report does indicate, however, that more than 
2,000 refugees were brought onboard the USS Midway during the 
first day of the evacuation; that, despite the fact that 
evacuees were taken to other ships as soon as possible, over 
1,000 refugees spent the night onboard; that all available 
berthing was soon jammed, and many evacuees spent the night 
on mats or blankets in the hangar bay; that some of the 
arriving helicopters were loaded far beyond their normal 
capacity (one arriving with over 50 people on board, while it 
was designed to carry 12); that, by the end of the second 
day, more than 3,000 evacuees were recovered and processed 
onboard the Midway; and that 1 Cessna and 48 helicopters of 
various types took refuge on the ship.  This evidence, taken 
together, tends to support the veteran's assertion that the 
situation on the ship may have been somewhat "chaotic" 
during the time in question or, at least, that he may have 
experienced it that way.  See, e.g., Pentecost v. Principi, 
16 Vet. App. 124, 128-29 (2002) (holding that the requirement 
that there be "credible supporting evidence" for a stressor 
does not mean that corroboration of every detail is 
required).

The veteran's claims file contains a report from a VA 
psychiatrist, dated in February 2001, which indicates that 
the veteran has PTSD and that the condition is the result of 
his experiences in Vietnam.  Notably, however, neither that 
report nor any of the other competent evidence of record 
identifies with specificity the particular stressor or 
stressors that are thought to have given rise to the 
disorder.  It is not entirely clear from the evidence of 
record whether the sort of "chaotic" events described in 
the March 2003 report from CURR are sufficiently stressful, 
in and of themselves, to produce PTSD.  Accordingly, and 
because the sufficiency of a stressor is a medical question, 
see Cohen v. Brown, 10 Vet. App. 128 (1997), the Board will 
remand the case in order to afford the veteran a medical 
examination and obtain the required information.  38 C.F.R. 
§§ 3.159(c)(4), 19.9.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

On remand, action should also be taken to obtain the records 
underlying the veteran's award of disability benefits from 
the Social Security Administration (SSA), and additional 
records of his VA treatment.  Materials in the claims file 
show that the RO requested SSA records in April 2003, but 
that they were never received.  And while the veteran has 
reported receiving VA treatment for psychiatric difficulties 
since 1999, there are currently no reports of record dated 
prior to January 2001.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Contact the VA Medical Centers (VAMC's) 
in Birmingham and Tuscaloosa, Alabama and 
Atlanta, Georgia and request that those 
facilities provide copies of any relevant 
reports of treatment dated from January 1, 
1999 to December 31, 2000, and any dated 
after March 2001.  If no such reports exist, 
or if they cannot be obtained, the VAMC's 
should be asked to so indicate in writing.  
The response(s) and/or any evidence received 
should be associated with the claims file.

2.  Ask the SSA to provide copies of any 
records pertaining to the veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award.  The materials obtained should be 
associated with the claims file.

3.  After the foregoing development has been 
completed, arrange to have the veteran 
examined by a psychologist.  The psychologist 
should examine the veteran and conduct 
psychological testing, with appropriate 
subscales, to determine whether he has PTSD.

4.  After psychological testing has been 
completed, arrange to have the veteran 
examined by a psychiatrist.  The psychiatrist 
should be asked to review the claims file, 
including the results of psychological 
testing, examine the veteran, and provide an 
opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If it is the examiner's 
conclusion that the veteran has PTSD, the 
examiner should indicate whether the events 
described in the March 2003 report from CURR 
are sufficiently stressful, in and of 
themselves, to produce PTSD.  (As noted 
above, the report from CURR suggests that 
there may have been a certain level of 
"chaos" aboard the veteran's ship during 
the evacuation of Saigon in late April and 
early May of 1975, as more than 2,000 
refugees were brought onboard during the 
first day of the evacuation; over 1,000 
refugees spent the night onboard; many 
evacuees spent the night on mats or blankets 
in the hangar bay; arriving helicopters were 
loaded far beyond their normal capacity; more 
than 3,000 evacuees were recovered and 
processed onboard by the end of the second 
day; and 1 Cessna and 48 helicopters of 
various types took refuge on the ship.)  In 
offering an opinion on this matter, the 
examiner should specifically exclude any 
consideration of the veteran's unverified 
stressors, to include his claim that he 
witnessed the murder of a Vietnamese woman 
and her child on the fantail of the ship, and 
that he saw women and children getting off 
helicopters with missing body parts and 
serious injuries that had not been treated.  
A complete rationale should be provided for 
all opinions expressed.

5.  After the above development has been 
completed, take adjudicatory action on the 
claim here in question.  If the benefit 
sought remains denied, furnish an SSOC to the 
veteran and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


